PARKER, Judge.
The judgment must be arrested. G,S. 13-1, as amended and rewritten by Ch. 251 of the 1973 Session Laws, provides that “ [a] ny person convicted of a crime, whereby the rights of citizenship are forfeited, shall have such rights restored upon the occurrence” of certain specified conditions. Included among these is the unconditional discharge of a parolee by the Board of Paroles. Though the 1973 amendment was enacted after defendant was indicted, it is applicable in this case. State v. Currie, 284 N.C. 562, 202 S.E. 2d 153 (opinion filed 25 January 1974), affirming 19 N.C. App. 241, 198 S.E. 2d 491; State v. Cobb, 284 N.C. 573, 201 S.E. 2d 878 (opinion filed 25 January 1974), reversing 18 N.C. App. 221, 196 S.E. 2d 521.
Judgment arrested.
Judges Britt and Vaughn concur.